Case 1:20-cv-00452-WJM-SKC Document 103-9 Filed 03/07/21 USDC Colorado Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-00452-CPG
TIFFANY GRAYS,

Plaintiff,
Vv.

NAVIENT CORPORATION,

NAVIENT SOLUTIONS, LLC,

EQUIFAX, INC.,

EXPERIAN INFORMATION SOLUTIONS, INC.,
TRANS UNION, LLC, and

INNOVIS DATA SOLUTIONS, INC.,

Defendants.

 

DEFENDANT NAVIENT SOLUTIONS, LLC’S ANSWERS TO
PLAINTIFF’S CLARIFIED FIRST SET OF INTERROGATORIES

 

Defendant Navient Solutions, LLC (“NSL”) hereby provides its Answers to Plaintiff's
Clarified First Set of Interrogatories, served on December 30, 2020, pursuant to the Court’s order
of December 29, 2020, at Doc. No. 92, and states as follows:

PRELIMINARY STATEMENT

NSL offers this general response, which shall apply to each and every answer given herein,
and shall be incorporated by reference as though set forth in each of NSL answers.

NSL has not yet completed its investigation and discovery of the facts relating to this
action, has not yet completed its analysis in this action, and has not completed its preparation for
trial. All of the answers contained herein are based only upon information presently available to
and specifically known by NSL. It is anticipated that further discovery and independent
investigation, legal research and analysis of existing discovery may supply additional facts, add

meaning to known facts, as well as establish entirely new factual conclusions and legal

1028932\307028870.v1
Case 1:20-cv-00452-WJM-SKC Document 103-9 Filed 03/07/21 USDC Colorado Page 2 of 9

contentions, all of which may lead to substantial additions to, changes in, modifications to and
variations from the answers set forth herein.

NSL’s answers herein are given without prejudice to NSL’s right to produce evidence of
any subsequently discovered facts or documents which NSL may later recall or discover. NSL
accordingly reserves the right to supplement any and all answers herein, as well as the right to
introduce admissible evidence at trial, as additional facts, documents and evidence are ascertained,
analyses are made, legal research is completed, documents are discovered, and contentions are
investigated. NSL has made a diligent search and inquiry along with reasonable efforts to fully
and accurately respond to Plaintiff's interrogatories, based upon the information in its possession,
custody, and control. However, NSL’s answers herein should in no way be construed to prejudice
NSL’s right to further discovery, research or analysis.

OBJECTIONS TO INSTRUCTIONS

NSL objects to the extent that the instructions attempt to impose obligations on NSL not

required by or in addition to those contained in Fed. R. Civ. P. 26 and/or 33.
GENERAL OBJECTIONS

NSL’s general objections are defined and set forth below, shall apply to each and every
response given to Plaintiff's First Set of Interrogatories, and shall be incorporated by reference as
though fully set forth in each of NSL’s answers:

1. NSL objects to the extent any Interrogatory seeks information not relevant to any
party’s claim or defense and is disproportional to the needs of the case, considering the importance
of the issues at stake in the action, the amount in controversy, the parties’ relative access to relevant
information, the parties’ resources, the importance of the discovery in resolving the issues, and

whether the burden or expense of the proposed discovery outweighs its likely benefit.

1028932\307028870.v1
Case 1:20-cv-00452-WJM-SKC Document 103-9 Filed 03/07/21 USDC Colorado Page 3 of 9

2. NSL objects to the extent any Interrogatory might be construed to request attorney-
client communications, information about attorney notes, research, and other privileged attorney
work product or information protected by Federal Rule of Evidence 408.

3. NSL objects to the extent that any Interrogatory constitutes an unwarranted
intrusion, invasion, and/or infringement of rights to privacy set forth under the United States and
State of Colorado constitutions and statutory law.

4. NSL objects to any preface to any Interrogatory which attempts to impose
requirements not required by or in addition to those contained in the Federal Rules of Civil
Procedure, and other applicable discovery statutes.

5. NSL objects to the extent any Interrogatory is vague, ambiguous, unintelligible,
indefinite as to time, or insufficiently identifies or describes the information requested.

6. NSL objects to the extent any Interrogatory is overbroad, burdensome, oppressive,
and/or places more burden on NSL than the value of the information warrants.

7. NSL objects to the extent any Interrogatory seeks disclosure of its business and
proprietary information, trade secrets and confidential information or confidential financial
information.

8. NSL objects to the extent any Interrogatory seeks nonpublic personal information
of a consumer pursuant to 15 U.S.C. § 6801, et seq., or in violation of the Privacy Act.

9. NSL objects to the extent any Interrogatory seeks information located in public
records, or which are equally available to Plaintiff.

10. NSL objects to the extent any Interrogatory impermissibly places the burden and
costs of supplying information or documentation that is equally available to Plaintiff solely upon

NSL.

1028932\307028870.v1
Case 1:20-cv-00452-WJM-SKC Document 103-9 Filed 03/07/21 USDC Colorado Page 4 of 9

Without waiving or limiting any of these general objections, and subject to each of these

objections, NSL answers as follows:
ANSWERS TO CLARIFIED INTERROGATORIES

CLARIFIED INTERROGATORY NO. 14: Identify the following person by
name and contact information for the following communications.
Phone Calls
2018-07-03 IR_240051182440180703
2019-09-24 IR_1400244180Y0190924
2019-12-11 IR_340040564660191211 — Travis Jacobs
2019-12-23 IR_140031950420191223
2020-06-10 IR_3400174038L0200610
2020-06-18 IR_3400592449R0200618
2020-07-02 IR_1400261863X0200702

2020-10-06 IR_3400438893U0201006

1028932\307028870.v1
Sources from Borrower Correspondence History:

 

~ (21514 Ese) GXS8 LATE FEE REMOVED PER ACCOR REVIEW 21814

060414 CISCAL GR71 VERIFIED BORROWER E-MAIL ADDRESS

— 053018 €41/63 MY30 RCVD CRDT DISPUTE,

OS0718 (51154 MXAl REC IN CBD FRIV/IRREV DISPUTE
O307L8 C51154 GYS3 VALIDATION LETTER

O5S0718 C51154 KO? FRIVOLOUS, TRRELEVANT DISPUTE
OSO718 C51154 GGBG DISPUTE CLOSED - SWSTEM LETTER SENT

040618 C55547 GGBG DISPUTE CLOSE
040618 IDTCLS GxOO 1D:11707372

OP0618 C5567] MHAL REC IN CHD FRIV/IAREY DISPUTE

OTE CVTT GSI VALIDATION LETTER

030618 C367) EOD FRIVOLOUS /TRRELEVANT DISPUTE

020618 C5567. GORE DISPUTE CLOSED - SYSTEM LETTER SENT

030618 PariLdr MOC MOC ADDS TNIP4I1c3I82abe LTR eGraS

(MNGIS CS2051 wR ECV CROT BTSRUTE, VEFO/UPDATED DeMn/aceT/eeT INFO
M0618 C3051 MAG LH 14 15

DAS CAR MYED ACV) CROT DISPUTE, VEFD/UPDATED DEMO/ACCT/PAT INFO
MONG C4000 MOD LH 14,15

DODGE C1954) MAL @EC IM CBD FRIV/1RBEY DISPUTE

(40618 C5554) GYSI- VALIDATION LETTER

40618 C3554? KOO FRIVOLOUS/IRBELEVANT DISPUTE

100418 IDTCLS Gan

y History is completed an 10/04/2018 by c55085

100418 DIDTCLS GAOU ID: 16106726 Loanto: S00, LOT Tyee
> ACY 1} Display Strategy - Validate Acct & Pa

y History fs completed on 10/04/2018 by ch5085
OBI219 EGO802 MAAS REC DISPUTE IW CBO
OB87719 FGSRD? HED CAD; RECETVED LETTER O1SPUTING LATE PAYMENTS,
REVIEWED ACCOUNT DLN} REPORTED VALIO; Le 14,15
082219 CAOS02 KGF? CREDIT BURY DISPTED DELIQ RFATD CORRECT
OB7719 BRGRO? MAG CAD CANT REMY VALTO DEL TNQUENCY
DEIZ19 EGPEO? GYR] DISPUTING VALID DELINQUENCY

OS2719 EPRRO2 GOBG DISPUTE CLOSED - SYSTEM LETTER SENT
082219 PerLdr Ol MOOC ADOR-INIP4ices3760a LTR CDGree
097419 F30201 TKO Borrower phone contact re: Rewiewed Account

OF1970 FRGRO? Mad REC OTSPUTE IN Cap

021920 E69R02 MEO0 CED: RECEIVED LETTER STATING TO REMOVE LOANS DU
TO COWS0L, CANNOT REMOVE LOANS WILL REMAIN FOR
fel YEARS ATES CLOSE bate: iN 14,15

021920 BGSRR? F636 CREDIT BUREAU DISRUTED LNS RPATD CORRECT

021920 DESO? GYR’ LOAN DELETION REQUEST

If; 26106716 Loanvo: 200, I0T Type
; ACY - 300 Display Strategy - Validate acct & Pa

 

OF 1970 FRGKO? GGG DISPUTE CLOSED = SYSTEM LETTER SENT
O72 1970 EBN802 MKOO CBD; SEE DOF

042214 MODSTER GEESE
DE0Z14 EBVZS75 G134 -

101220 E19626 GHS2
101220 ELS626 GROO

060414 CISCAL GRT1

 

Case 1:20-cv-00452-WJM-SKC Document 103-9 Filed 03/07/21 USDC Colorado Page 5 of 9

1028932\307028870.v1
Case 1:20-cv-00452-WJM-SKC Document 103-9 Filed 03/07/21 USDC Colorado Page 6 of 9

NSL Correspondence Letters Dated:

 

08/22/19, 08/22/19, 08/30/19, 10/11/19, 10/15/19, 12/17/19, 01/31/20, and 02/13/20.

ANSWER: NSLobjects to this Interrogatory on the grounds that it is vague, overbroad,
and unduly burdensome. NSL also objects that the information requested is not relevant to any
party’s claim or defense and is not proportional to the needs of the case, considering the importance
of the issues at stake in the action, the amount in controversy, the parties’ relative access to relevant
information, the parties’ resources, the importance of the discovery in resolving the issues, and
whether the burden or expense of the proposed discovery outweighs its likely benefit. Specifically,
the Interrogatory is not limited as to time or scope, or to the allegations in the Second Amended
Complaint. Lastly, NSL objects that this Interrogatory requires disclosure of private information
related to NSL’s employees or representatives, and disclosure of NSL’s business and proprietary
information, business trade secrets, confidential business information, and information in violation
of NSL’s privacy rights.

Subject to and without waiving the general or specific objections, NSL responds as follows:

Related to the call recordings, NSL’s records reflect that they contain communications

between Plaintiff and the following call representatives:

 

 

File Name Representative Name Former or Current
Employee/Contractor
2018-07-03 Charish Reeves Former

IR_240051182440180703

 

2019-09-24 Shannon Penley Former
TR_1400244180Y0190924

 

2019-12-11 Travis Jacobs Current
IR_340040564660191211 —
Travis Jacobs

 

2019-12-23 Wendy J. Crist Current
TR_140031950420191223

 

 

 

 

 

1028932\307028870.v1
Case 1:20-cv-00452-WJM-SKC Document 103-9 Filed 03/07/21 USDC Colorado Page 7 of 9

 

 

 

 

 

2020-06-10 Haniyf Diyn Current
IR_3400174038L0200610

Kioni Carter Former
2020-06-18 Melanie Konnick Current
IR_3400592449R0200618
2020-07-02 Conor Williamson Current
IR_1400261863X0200702
2020-10-06 Robert W. Menn Current

TR_3400438893U0201006

 

 

 

 

 

Related to the correspondence history, NSL’s records reflect that only on the below dates
do the entries listed by Plaintiff in her interrogatory pertain to communications between Plaintiff
and an employee or contractor of NSL. Any other entries listed but not addressed did not involve

communications between Plaintiff and anyone on behalf of NSL.

 

 

 

 

 

 

 

 

 

 

 

 

Date of Entry Representative Name Former or Current
Employee/Contractor
3/6/18 Ma Jay Cristy Ferrer Current
4/6/18 Jennifer Abance Current
5/7/18 Jean Paragna Former
8/22/19 Michael Madonna Current
9/24/19 Shannon Penley Former
2/19/20 Michael Madonna Current
10/12/20 Kimberly Williams Current

 

With regard to the “correspondence letters,” there are no employees or contractors

associated with them, as they are automatically generated.

1028932\307028870.v1
Case 1:20-cv-00452-WJM-SKC Document 103-9 Filed 03/07/21 USDC Colorado Page 8 of 9

SIGNED UNDER THE PAINS AND PENALTIES OF PERJURY THIS 11th DAY OF

JANUARY 2021.

As to objections:

/s/ Jordan §. O'Donnell

 

Dennis N. Lueck, Jr.

Hinshaw & Culbertson LLP

One California Street, 18th Floor
San Francisco, CA 94111
Telephone: 415-362-6000
Facsimile: 415-834-9070
dlueck@hinshawlaw.com

Jordan S. O’Donnell
Hinshaw & Culbertson LLP
53 State Street, 27" Floor
Boston, MA 02109
Telephone: 617-213-7000
Facsimile: 617-213-7001
jodonnell@hinshawlaw.com

Attorneys for Defendant,
Navient Solutions, LLC

Dated: January 11, 2021

Navient Solutions, LLC
By: Andrew Reinhart

fi
i

A —t] Moy
Undue f. | LL

y

Title: Sr. Account Analyst

1028932\307028870.v1
Case 1:20-cv-00452-WJM-SKC Document 103-9 Filed 03/07/21 USDC Colorado Page 9 of 9

CERTIFICATE OF SERVICE

I hereby certify that on January 11, 2021, I served the following Defendant Navient
Solutions, LLC’s Answers to Plaintiffs Clarified First Set of Interrogatories to all parties or
counsel of record by US mail and email as follows:

Tiffany Grays
legalgrays ail.com

Jeremy A. Moseley
mosley@wtotrial.com

/s/ Jordan §. O’Donnell
Jordan S. O’Donnell

1028932\307028870.v1
